Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and between

CONSTELLATION ENERGY GROUP, INC.

and

MIDAMERICAN ENERGY HOLDINGS COMPANY

September 19, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page 1.      Definitions    1 2.      Authorization, Purchase
and Sale of Stock    3      2.1      Authorization    3      2.2      Purchase
and Sale of the Preferred Stock    3      2.3      Closing    4 3.     
Representations and Warranties of the Company    4      3.1      Corporate
Existence and Power    4      3.2      Capitalization    4      3.3     
Authorization    6      3.4      Valid Issuance    6      3.5      No Conflict
   7      3.6      Preference    7      3.7      No Manipulation of Stock    7
     3.8      General Solicitation; No Integration    7      3.9      No
Regulatory Approvals    7 4.      Representations and Warranties of Each
Purchaser    7      4.1      Organization    7      4.2      Authorization    8
     4.3      No Conflict    8      4.5      Purchase Entirely for Own Account
   8      4.6      Investor Status    8      4.7      Securities Not Registered
   8 5.      Covenants    9      5.1      Reasonable Best Efforts    9      5.3
     Interim Actions    9 6.      Conditions Precedent    9      6.1     
Conditions to the Obligations of Each Party    9      6.2      Conditions to the
Obligations of the Company    10      6.3      Conditions to the Obligations of
the Purchasers    10 7.      Termination    11      7.1      Conditions of
Termination    11      7.2      Effect of Termination    11 8.     
Miscellaneous Provisions    11      8.1      Public Statements or Releases    11
     8.2      Interpretation    12      8.3      Notices    12



--------------------------------------------------------------------------------

     8.4      Severability    13      8.5      Governing Law    13      8.6     
Waiver    13      8.7      Expenses    14      8.8      Successors and Assigns
   14      8.9      Third Parties    14      8.10      Counterparts    14     
8.11      Entire Agreement; Amendments    14      8.12      Survival    14     
8.13      Representation by Counsel; Mutual Drafting    14

 

Exhibits

     Exhibit A    Form of 14% Senior Note Exhibit B    Investor Rights Agreement
Exhibit C    Merger Agreement Exhibit D    Articles Supplementary

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of September 19, 2008 (this “Agreement”), by
and between CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (the
“Company”), and MIDAMERICAN ENERGY HOLDINGS COMPANY, an Iowa corporation (the
“Purchaser”).

WHEREAS, the Company has authorized the issuance of up to 10,000 shares of its
Series A Convertible Preferred Stock, par value $0.01 per share (the “Preferred
Stock”), which shares are, or will be upon issuance, convertible into
(i) authorized but unissued shares of common stock, without par value, of the
Company (the “Common Stock”) and (ii) one or more 14% Senior Unsecured Notes of
the Company, containing the same terms and conditions, as set forth in the form
of note attached hereto as Exhibit A (the “14% Senior Notes”).

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, as an investment in the Company, shares of
Preferred Stock, subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants in this Agreement contained, the parties agree as
follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:

“14% Senior Notes” shall have the meaning set forth in the recitals.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For the purposes of this definition, “control” when used with
respect to any specified Person shall mean the power to direct the management
and policies of such Person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlled by”
and “controlled” have meanings correlative to the foregoing.

“Board of Directors” means the Board of Directors of the Company.

“Business Day” means any day other than the days on which banks in New York, New
York or Baltimore, Maryland are required or authorized to close.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning set forth in the recitals.

“Company Options” means outstanding options to acquire shares of Common Stock
from the Company granted to employees of the Company under the Company Stock
Plans or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

“FERC” means the Federal Energy Regulatory Commission.

“Governmental Authority” means any nation or government or any agency, public or
regulatory authority, instrumentality, department, commission, court,
arbitrator, ministry, tribunal or board of any nation or any government or
political subdivision thereof, in each case, whether national, federal, tribal,
provincial, state, regional, local or municipal, or any self-regulatory
organization.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Investor Rights Agreement” means the Investor Rights Agreement dated as of the
Closing Date, by and among the Company and the Purchaser, in substantially the
form attached hereto as Exhibit B.

“Law” means applicable statutes, common law, rules, ordinances, regulations,
codes, licensing requirements, orders, judgments, injunctions, writs, decrees,
licenses, governmental guidelines or interpretations having the force of law,
permits, rules and bylaws, in each case, of a Governmental Authority.

“Material Adverse Effect” means any event, change or occurrence or development
of a set of circumstances or facts, which, individually or together with any
other event, change, occurrence or development, has or would reasonably be
expected to have a material adverse effect on the business, assets, liabilities,
properties, financial condition or results of operations of the Company, the
Company Subsidiaries or the Company Joint Ventures (as defined in the Merger
Agreement) taken as a whole; provided, however, that the term “Material Adverse
Effect” shall not include (i) any such effect relating to or resulting from
general changes in the nuclear, electric or natural gas utility industry, other
than such effects having a disproportionate impact on the Company as compared to
similarly situated Persons, (ii) any such effect resulting from changes in Law
or GAAP (as defined in the Merger Agreement), other than such effects having a
disproportionate impact on the Company as compared to similarly situated
Persons, (iii) any such effect resulting from changes in financial markets or
general economic conditions, other than such effects having a disproportionate
impact on the Company as compared to similarly situated Persons, and (iv) any
such effect resulting from the announcement of the execution of the Merger
Agreement (except to the extent that the Company has made an express
representation with respect to the effect of such execution on the Company and
the Company Subsidiaries and the Company Joint Ventures), including any such
change resulting therefrom in the market value of the Company Common Stock;
provided, however, that, notwithstanding any provision of this sentence to the
contrary, (x) the occurrence of an Insolvency Event (as defined in the Merger
Agreement) in respect of the Company or any Company Subsidiary (as defined in
the Merger Agreement) or Company Joint Venture or (y) any event, change,
occurrence or development that is reasonably likely to prevent, materially delay
or materially impair the consummation of the transactions contemplated by this
Agreement, shall be deemed to cause a Material Adverse Effect. As used in this
Agreement, the term “knowledge” when referring to the knowledge of the Company
or any Company Subsidiary or any Company Joint Venture shall mean the actual
knowledge of the Company officers listed on Section 4.1 of the Company
Disclosure Letter (as defined in the Merger Agreement) as would have been
acquired in the prudent exercise of their duties..

 

2



--------------------------------------------------------------------------------

“Merger Agreement” means the Agreement and Plan of Merger dated as of the date
hereof, by and among the Company, the Purchaser and Merger Sub, attached hereto
as Exhibit C.

“Merger Sub” means MEHC Merger Sub Inc., a Maryland corporation and a wholly
owned subsidiary of the Purchaser.

“Person” means any individual, corporation, company, limited liability company,
partnership, association, trust, joint venture, group or any other entity or
organization, including any government or political subdivision or any agency or
instrumentality thereof.

“Securities” shall mean the Preferred Stock, the Common Stock and the 14% Senior
Notes.

“Securities Act” shall mean the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.

“Subsidiary” means, with respect to any Person, any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other persons performing similar functions (or, if there are no such voting
interests, more than 50% of the equity interests of the second Person).

“Transaction Agreements” shall mean this Agreement and the Investor Rights
Agreement.

2. Authorization, Purchase and Sale of Stock.

2.1 Authorization. The Company has or, on or before the Closing Date, will have
(i) authorized and created a series of its preferred stock consisting of 10,000
shares of Preferred Stock, par value $0.01 per share, designated as its “Series
A Convertible Preferred Stock,” (ii) authorized the issuance of the 14% Senior
Notes upon conversion of the Preferred Stock and (iii) authorized the issuance
of the shares of Common Stock issuable upon conversion of the Preferred Stock.
The terms, limitations and relative rights and preferences, conversion and other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications and terms and conditions of redemption of the
Preferred Stock are set forth in the Articles Supplementary of the Company, a
copy of which is attached hereto as Exhibit D (the “Articles Supplementary”),
which will be filed by the Company on or before the Closing Date with the
Maryland State Department of Assessments and Taxation.

2.2 Purchase and Sale of the Preferred Stock. Subject to and upon the terms and
conditions set forth in this Agreement, at the Closing, the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company,
10,000 shares of Preferred Stock (the “Investment”) at a purchase price of
$100,000 per share.

 

3



--------------------------------------------------------------------------------

2.3 Closing. The closing of the purchase and sale of the Preferred Stock (the
“Closing”) shall take place (i) at the offices of Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, New York 10019 or (ii) at such other place and at
such date and time as the Company and the Purchaser may agree (the actual date
of the Closing, the “Closing Date”), as soon as reasonably practicable but, in
any event, no later than the first (1st) Business Day after the day on which the
last condition set forth in Section 6 is satisfied or waived (other than those
conditions that by their nature cannot be satisfied until the Closing Date, but
subject to the satisfaction or waiver of such conditions). At the Closing, the
Company shall deliver to the Purchaser certificates representing the shares of
Preferred Stock against payment by the Purchaser of $1,000,000,000 by wire
transfer of immediately available United States funds to the Company (the
“Purchase Price”).

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser as follows:

3.1 Corporate Existence and Power. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction, except where the failure to be in good standing has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company has all requisite corporate power and
authority to carry on its business as now conducted.

3.2 Capitalization.

(a) The authorized capital stock of the Company consists of 600,000,000 shares
of Company Common Stock, without par value (the “Company Common Stock”), and
25,000,000 shares of preferred stock, par value $0.01 per share (the “Company
Preferred Stock”). At the close of business on, September 17, 2008,
(A) 178,425,915 shares of Company Common Stock were issued and outstanding, of
which 866,625 shares were subject to future vesting requirements or risk of
forfeiture back to the Company or a right of repurchase by the Company
(collectively, “Company Restricted Stock”) and (B) 7,866,057 shares of Company
Common Stock were reserved and available for issuance pursuant to the 2002
Senior Management Long-Term Incentive Plan, Executive Long-Term Incentive Plan,
Management Long-Term Incentive Plan, the 1995 Long-Term Incentive Plan and the
2007 Long Term Incentive Plan (such plans, collectively, the “Company Stock
Plans”), of which 6,821,218 shares were subject to outstanding options to
purchase shares of Company Common Stock with a weighted average exercise price
of $62.69 per share (such outstanding options, together with any options to
purchase shares of Company Common Stock granted after September 17, 2008, under
the Company Stock Plans, the “Company Employee Stock Options”), and 270,052
shares of Company Common Stock were subject to restricted stock unit awards
granted under the Company Stock Plans (such unit awards, together with any other
restricted stock unit awards granted after September 17, 2008, the “Company
Restricted Units”)

(b) No shares of capital stock or other voting securities or Equity Interests
(as defined in the Merger Agreement) of the Company were issued, reserved for
issuance, outstanding or held by the Company in its treasury. As of the date of
this Agreement, (A) except as set forth in Section 3.2(a), there were no
outstanding options, stock appreciation rights, “phantom” stock rights,
performance awards, units, dividend equivalent awards, rights to receive shares
of Company Common Stock on a deferred basis, rights to purchase or receive
Company

 

4



--------------------------------------------------------------------------------

Common Stock or other rights that are linked to the value of Company Common
Stock issued or granted by the Company or any of the Company Subsidiaries or
Company Joint Ventures to any current or former director, officer, employee or
consultant of the Company or any of the Company Subsidiaries or Company Joint
Ventures and (B) no shares of Company Restricted Stock or Company Restricted
Units were subject to performance-based vesting criteria. All outstanding shares
of Company Common Stock are, and all shares which may be issued pursuant to the
exercise of Company Employee Stock Options and the vesting of Company
Performance Units (as defined in the Merger Agreement) and Company Restricted
Units will be, when issued in accordance with the terms thereof, duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right or any similar right under any provision of
the Maryland General Corporation Law, as amended, the articles of incorporation
of the Company as in effect from time to time, the by-laws of the Company as in
effect from time to time, or any contract to which the Company is a party or
otherwise bound. During the period from September 17, 2008, to the date of this
Agreement, there have been no issuances, reservations for issuance or grants by
the Company or any of the Company Subsidiaries or Company Joint Ventures of any
shares of capital stock (including Company Restricted Stock) or other voting
securities or Equity Interests of the Company (other than issuances or grants of
shares of Company Common Stock pursuant to (i) the Company Shareholder
Investment Plan and (ii) the Company Employee Savings Plan, the Company
Represented Employee Savings Plan for Nine Mile Point and the Company
Non-Represented Employee Savings Plan for Nine Mile Point in the ordinary course
of business consistent with past practice and (iii) the exercise of Company
Employee Stock Options outstanding on September 17, 2008, as required by their
terms as in effect on September 17, 2008).

(c) There are no outstanding bonds, debentures, notes or other indebtedness of
the Company or any of the Company Subsidiaries or Joint Ventures having the
right to vote on any matters on which holders of capital stock or other Equity
Interests of the Company or any of the Company Subsidiaries or Joint Ventures
may vote (“Company Voting Debt”).

(d) Except as set forth in Section 4.3(d) of the Company Disclosure Letter, as
of the date of this Agreement, there are (A) no options, warrants, calls,
rights, convertible or exchangeable securities, commitments, contracts,
arrangements or undertakings of any kind to which the Company or any of the
Company Subsidiaries or the Company Joint Ventures is a party or by which any of
them is bound obligating the Company or any of the Company Subsidiaries or the
Company Joint Ventures to issue, deliver or sell, or cause to be issued,
delivered or sold, (1) shares of capital stock or other voting securities or
Equity Interests of, or any security convertible or exercisable for or
exchangeable into any capital stock or other voting securities or Equity
Interests of, the Company or any of the Company Subsidiaries or the Company
Joint Ventures or (2) any Company Voting Debt and (B) no other rights the value
of which is in any way based on or derived from, or that give any person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights accruing to holders of capital stock or other
voting securities or Equity Interests of the Company or any of the Company
Subsidiaries or the Company Joint Ventures. As of the date of this Agreement,
there are no outstanding contractual obligations of the Company or any of the
Company Subsidiaries or the Company Joint Ventures to repurchase, redeem or
otherwise acquire any shares of capital stock of the Company or any of the
Company Subsidiaries or the Company Joint Ventures.

 

5



--------------------------------------------------------------------------------

(e) None of the Company nor any of the Company Subsidiaries or the Company Joint
Ventures is a party to any voting agreement with respect to the voting of any
shares of capital stock or other voting securities or Equity Interests of the
Company or any of the Company Subsidiaries or the Company Joint Ventures.

3.3 Authorization. The Company has all requisite corporate power to enter into
the Transaction Agreements and to carry out and perform its obligations under
the terms of the Transaction Agreements. All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization of the Preferred Stock, and the filing of the Articles
Supplementary, the authorization, execution, delivery and performance of the
Transaction Agreements and the consummation of the transactions contemplated
thereby, including the issuance of the Common Stock and the 14% Senior Notes
upon the conversion of the Preferred Stock (the “Transactions”), has been taken.
The execution, delivery and performance of the Transaction Agreements by the
Company and the consummation of the Transactions do not require any approval of
the Company’s stockholders. Assuming this Agreement constitutes the legal and
binding agreement of the Purchaser, this Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
fraudulent conveyance and similar laws relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and an implied
covenant of good faith and fair dealing. The Board of Directors has taken all
action necessary to render inapplicable, as it relates to Purchaser and its
controlled Affiliates, the provisions of the Maryland Business Combination Act.
At or prior to the Closing, the Company will have reserved for issuance the
shares of Common Stock initially issuable upon conversion of the Preferred
Stock.

3.4 Valid Issuance. The Preferred Stock being purchased by the Purchaser
pursuant to this Agreement will, upon issuance pursuant to the terms of this
Agreement and upon payment therefor, be duly authorized, validly issued, fully
paid and non-assessable, free and clear of preemptive or similar rights. Upon
their issuance in accordance with the terms of the Preferred Stock, the shares
of Common Stock will be duly authorized, validly issued, fully paid and
non-assessable, free and clear of preemptive or similar rights and the 14%
Senior Notes will constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or fraudulent conveyance and similar laws
relating to or affecting creditors generally or by general equity principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
Subject to the accuracy of the representations made by the Purchaser in
Section 4, the Preferred Stock will be issued to the Purchaser in compliance
with applicable exemptions from the registration and prospectus delivery
requirements of the Securities Act. As of the date hereof, the Company is
eligible to file a registration statement on Form S-3 under the Securities Act
and is current in its filings with the SEC under Section 13(a) of the Exchange
Act.

 

6



--------------------------------------------------------------------------------

3.5 No Conflict. No material consent, approval, order or authorization from any
Person (other than the Purchaser and its Affiliates) or Governmental Authority
that has not been obtained is required for the (i) execution, delivery and
performance of this Agreement by the Company, (ii) the issuance of the Preferred
Stock, (iii) except with respect to any approvals or clearance required by the
FERC or under the HSR Act, the issuance of the shares of Common Stock upon
conversion of the Preferred Stock, or (iv) the issuance of the 14% Senior Notes.
The execution, delivery and performance of the Transaction Agreements by the
Company and the consummation of the other transactions contemplated hereby will
not (i) conflict with or result in any violation of any provision of the charter
or bylaws of the Company or (ii) conflict with or violate any applicable Law,
other than, in the case of (ii) above, as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

3.6 Preference. The Company has no authorized or outstanding class of securities
ranking as to dividends, redemption or distribution of assets upon a liquidation
senior to or pari passu with the Preferred Stock.

3.7 No Manipulation of Stock. The Company has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.

3.8 General Solicitation; No Integration. Neither the Company nor any other
Person or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) of investors with respect to offers or sales of the
Preferred Stock. The Company has not, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Preferred Stock sold pursuant to this Agreement.

3.9 No Regulatory Approvals. Except with respect to any approvals or clearance
required by the FERC or under the HSR Act in connection with the issuance of the
shares of Common Stock upon conversion of the Preferred Stock, there are no
regulatory approvals or consents required for the authorization of the Preferred
Stock, and the filing of the Articles Supplementary, the issuance of the Common
Stock and the 14% Senior Notes upon conversion of the Preferred Stock, the
authorization, execution, delivery and performance of the Transaction Agreements
and the consummation of the transactions contemplated thereby.

4. Representations and Warranties of the Purchaser. The Purchaser represents and
warrants to the Company as follows:

4.1 Organization. The Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of Iowa and has the requisite power
and authority to consummate the transactions contemplated by this Agreement and
the other Transaction Agreements to which it will be a party and to perform each
of its obligations hereunder and thereunder.

 

7



--------------------------------------------------------------------------------

4.2 Authorization. All corporate, member or partnership action on the part of
the Purchaser or its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the other Transaction Agreements
to which it will be a party and the consummation of the Transactions has been
taken. Assuming this Agreement constitutes the legal and binding agreement of
the Company, this Agreement constitutes a legal, valid and binding obligation of
the Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or fraudulent conveyance and
similar laws relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

4.3 No Conflict. No material consent, approval, order or authorization of any
third party is required for the execution, delivery and performance of this
Agreement by the Purchaser. The execution, delivery and performance of the
Transaction Agreements by the Purchaser and the consummation of the other
transactions contemplated hereby will not (i) conflict with or result in any
violation of any provision of the certificate of incorporation or by-laws or
other equivalent organizational documents of the Purchaser or (ii) conflict with
or violate any applicable Law, other than, in the case of (ii) above, as would
not, individually or in the aggregate, be reasonably expected to materially
delay or hinder the ability of the Purchaser to perform its obligations under
the Transaction Agreements.

4.4 Purchase Entirely for Own Account. The Purchaser is acquiring the Preferred
Stock for its own account and not with a view to, or for sale in connection
with, any distribution of the Preferred Stock in violation of the Securities
Act. The Purchaser has no present agreement, undertaking, arrangement,
obligation or commitment providing for the disposition of the Preferred Stock.

4.5 Investor Status. The Purchaser certifies and represents to the Company that
it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act. The Purchaser’s financial condition is
such that it is able to bear the risk of holding the Preferred Stock for an
indefinite period of time and the risk of loss of its entire investment. The
Purchaser has been afforded the opportunity to ask questions of and receive
answers from the management of the Company concerning this investment and has
sufficient knowledge and experience in investing in companies similar to the
Company so as to be able to evaluate the risks and merits of its investment in
the Company.

4.6 Securities Not Registered. The Purchaser understands that the Preferred
Stock has not been registered under the Securities Act, by reason of their
issuance by the Company in a transaction exempt from the registration
requirements of the Securities Act, and that the Preferred Stock must continue
to be held by the Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration. The
Purchaser understands that the exemptions from registration afforded by Rule 144
(the provisions of which are known to it) promulgated under the Securities Act
depend on the satisfaction of various conditions, and that, if applicable, Rule
144 may afford the basis for sales only in limited amounts.

 

8



--------------------------------------------------------------------------------

5. Covenants.

5.1 Reasonable Best Efforts. Subject to the terms and conditions of this
Agreement, each party will use its reasonable best efforts to take, or cause to
be taken, all appropriate actions, to file, or cause to be filed, all documents
and to do, or cause to be done, all things necessary, proper or advisable to
consummate the Transactions, including preparing and filing as promptly as
reasonably practicable all documentation to effect all necessary filings,
consents, waivers, approvals, authorizations, licenses, consents, certificates,
registrations, approvals or other permits of any Governmental Authority or
orders from all Governmental Authorities or other Persons; provided, however,
that in no event shall the Company or any of its Subsidiaries be required to pay
any fee, penalty or other consideration to obtain any consent, approval or
waiver required for the consummation of the Transactions under any contract.

5.2 Interim Actions. If during the period between the date hereof and the
earlier of the Closing Date and the date this Agreement is terminated, the
Company takes any action that, had the Preferred Stock been outstanding at such
time, (i) would have resulted in a distribution or payment to the holders of the
Preferred Stock, (ii) would, or together with other like events could, have
resulted in any adjustments to the terms of the Preferred Stock, including the
Conversion Share Amount (as defined in the Articles Supplementary), or
(iii) would have required the prior approval of or consent by the holders of the
Preferred Stock, then the taking of any such action by the Company shall require
the approval of the Purchaser.

5.3 Payments. All payments made to the Purchaser in connection with the 14%
Senior Notes, the Common Stock or the Preferred Stock shall be made by wire
transfer of immediately available United States funds.

6. Conditions Precedent.

6.1 Conditions to the Obligations of Each Party. The obligations of the Company
and the Purchaser to consummate the purchase and sale of the Preferred Stock at
the Closing are subject to the satisfaction or waiver of the following
conditions:

(a) All regulatory approvals, if any, required in connection with the purchase
and sale of the Preferred Stock or the issuance of the shares of Common Stock
and 14% Senior Notes upon conversion of the Preferred Stock shall have been
obtained, except with respect to any approvals or clearance required by the FERC
or under the HSR Act in connection with the issuance of the shares of Common
Stock upon conversion of the Preferred Stock.

(b) No temporary restraining order, preliminary or permanent injunction or other
judgment or order issued by any court or agency of competent jurisdiction (each,
a “Restraint”) shall be in effect which prohibits, restrains or renders illegal
the consummation of the Investment (provided, that prior to asserting this
condition, the party asserting this condition shall have used its best efforts
(in the manner contemplated by Section 5.1) to prevent the entry of any such
Restraint and to appeal as promptly as practicable any judgment that may be
entered).

(c) The Investor Rights Agreement shall be in full force and effect.

 

9



--------------------------------------------------------------------------------

(d) The Merger Agreement shall be in full force and effect.

6.2 Conditions to the Obligations of the Company. The obligation of the Company
to consummate the sale of the Preferred Stock to the Purchaser at the Closing is
subject to the satisfaction or waiver of the following further conditions:

(a) The representations and warranties contained herein of the Purchaser shall
be true and correct on the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing Date,
except where the failure to be so true and correct would not, individually or in
the aggregate, as of the date hereof and as of the Closing Date has not had, and
would not be reasonably likely to have an effect on the Purchaser that will, or
would reasonably be expected to, materially delay or hinder the ability of the
Purchaser to perform its obligations under the Transaction Agreements; provided,
however, that such representations and warranties made as of a specific date
need only be true and correct (subject to the qualifications set forth above) as
of such date only.

(b) The Purchaser shall have performed in all material respects all obligations,
and complied in all material respects with the agreements and covenants,
required to be performed by or complied with by it hereunder at or prior to the
Closing.

6.3 Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to consummate the sale of the Preferred Stock to the Purchaser at the
Closing is subject to the satisfaction or waiver of the following further
conditions:

(a) The representations and warranties of the Company (i) set forth in Sections
3.2(a), 3.4 and 3.6 shall be true and correct on the date of this Agreement and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date and (ii) set forth in Article III, other than in Sections
3.2(a), 3.4 and 3.6, shall be true and correct on the date of this Agreement and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date (without giving effect to qualifications as to materiality
or Material Adverse Effect contained therein), except where the failure to be so
true and correct would not, individually or in the aggregate, have a Material
Adverse Effect; provided, however, that such representations and warranties made
as of a specific date need only be true and correct (subject to the
qualifications set forth above) as of such date only.

(b) As of the date hereof, the Company is able to deliver the certificate
contemplated by Section 8.2(b) of the Merger Agreement assuming for the purposes
of this Section 6.3(b) that the closing of the Merger (as defined in the Merger
Agreement) occurred on the Closing Date.

(c) The Articles Supplementary shall have been filed by the Company with, and
accepted for record by, the State Department of Assessments and Taxation of
Maryland, and satisfactory evidence of such filing and acceptance for record
shall have been delivered to the Purchaser.

 

10



--------------------------------------------------------------------------------

(d) The Company shall have performed in all material respects all obligations,
and complied in all material respects with the agreements and covenants,
required to be performed by or complied with by it hereunder at or prior to the
Closing.

(e) Purchaser shall have received fully executed copies of all of the waivers
contemplated by Section 8.2(j) of the Merger Agreement.

(f) There shall not have been any Material Adverse Effect since the date hereof.

7. Termination.

7.1 Conditions of Termination. Notwithstanding anything to the contrary
contained in this Agreement, this Agreement may be terminated at any time before
the Closing:

(a) by mutual consent of the Company and the Purchaser;

(b) by either the Company, on the one hand, or the Purchaser, on the other hand,
if:

(i) the Closing shall not have occurred on or prior to 5:00 p.m., New York time,
on September 24, 2008 and the party or parties seeking to terminate this
Agreement pursuant to this Section 7.1(b)(i) shall not have breached in any
material respect its or their obligations under this Agreement;

(ii) any Restraint having the effect set forth in Section 6.1(b) shall be in
effect and shall have become final and nonappealable; or

(iii) the Merger Agreement is terminated.

7.2 Effect of Termination. In the event of any termination pursuant to
Section 7.1, this Agreement shall become null and void and have no effect, with
no liability on the part of the Company or the Purchaser, or their directors,
officers, agents or stockholders, with respect to this Agreement, other than in
respect of willful breach.

8. Miscellaneous Provisions.

8.1 Public Statements or Releases. Purchaser and the Company will consult with
each other before issuing, and provide each other the reasonable opportunity to
review, comment upon and concur with, any press release or other public
statements with respect to this letter agreement or the transactions
contemplated hereby, and shall not issue any such press release or make any such
public statement prior to such consultation, unless required by applicable law
or the rules of a national securities exchange. In the event that any party
concludes that it is required by law or relevant stock exchange rules to make a
public statement with respect to this letter agreement or the transactions
contemplated herby or make any public filing with respect thereto, including any
filing with the Securities and Exchange Commission, such party will immediately
provide to the other parties hereto for review a copy of any such press release,
statement or filing, and will not issue any such press release, or make any such
public statement or filing, prior to such consultation and review, unless
required by applicable law or the rules of a national securities exchange.

 

11



--------------------------------------------------------------------------------

8.2 Interpretation. Section and subsection references are to this Agreement
unless otherwise specified. The headings in this Agreement are included for
convenience of reference only and will not limit or otherwise affect the meaning
or interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” The phrase “the date of this Agreement,” and
terms of similar import, unless the context otherwise requires, will be deemed
to refer to the date set forth in the first paragraph of this Agreement. The
meanings given to terms defined in this Agreement will be equally applicable to
both the singular and plural forms of such terms. All matters to be agreed to by
any party must be agreed to in writing by such party unless otherwise indicated
in this Agreement. References to agreements, policies, standards, guidelines or
instruments, or to statutes or regulations, are to such agreements, policies,
standards, guidelines or instruments, or statutes or regulations, as amended or
supplemented from time to time (or to successors thereto).

8.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing, by reliable overnight delivery service (with
proof of service), hand delivery or certified or registered mail (return receipt
requested and first-class postage prepaid), or by facsimile, and shall be given:

(a) if to the Company, to:

Constellation Energy Group, Inc.

750 E. Pratt Street

Baltimore, Maryland 21202

Attention: Charles Berardesco

Fax: (410) 470-5741

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention:   George Stamas

                    Mark Director

Fax: (202) 879-5200

(b) if to the Purchaser, to:

MidAmerican Energy Holdings Company

1111 South 103rd Street

Omaha, NE 68124

Attention: Douglas L. Anderson

Fax: (402) 231-1658

 

12



--------------------------------------------------------------------------------

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Peter Hanlon

Fax: (212) 728-8111

or such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified above and electronic
confirmation of transmission is received or (ii) if given by any other means,
when delivered at the address specified in this Section 8.3.

8.4 Severability. If any part or provision of this Agreement is held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties.

8.5 Governing Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws principles
thereof.

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.5.

8.6 Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

13



--------------------------------------------------------------------------------

8.7 Expenses. Each of the Company and the Purchaser shall be responsible for
their own expenses incurred in connection with the Investment and the other
transactions contemplated by the Transaction Agreements.

8.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto (and any purported assignment without such
consent shall be void and without effect), provided, however, that the Purchaser
may assign any of its rights, interests and obligations hereunder to an
Affiliate, provided that the Purchaser may not assign any of its rights,
interests and obligations hereunder to an Affiliate if such assignment would, or
would reasonably be expected to, materially delay or hinder the ability of the
Purchaser to perform its obligations under Section 2.2 hereto, and provided
further that no such assignment shall relieve the Purchaser from any of its
agreements and obligations hereunder.

8.9 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any Person that is not a party nor create or establish any third
party beneficiary to this Agreement or any other Transaction Agreement.

8.10 Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

8.11 Entire Agreement; Amendments. This Agreement, the Investor Rights Agreement
and the Merger Agreement, constitute the entire agreement between the parties
respecting the subject matter of this Agreement and supersede all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter of this Agreement, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties unless made in writing and duly
executed by the parties.

8.12 Survival. The representations and warranties contained in this Agreement
shall terminate upon the first to occur of the Closing or the termination of
this Agreement; provided, however, that in the event the Closing occurs, the
representations and warranties in Section 3.1, 3.3, 3.4 and 3.5 shall survive
and remain in effect until the earlier of (i) the redemption by the Company of
all outstanding shares of Preferred Stock and (ii) the issuance of the shares of
Common Stock and 14% Senior Notes issuable upon conversion of the Preferred
Stock.

8.13 Representation by Counsel; Mutual Drafting. The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and have participated jointly in the negotiation and drafting of
this Agreement and hereby waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

*        *        *        *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

CONSTELLATION ENERGY GROUP, INC. By:  

/s/ Mayo A. Shattuck III

Name:   Mayo A. Shattuck III Title:   Chairman, President and Chief Executive
Officer MIDAMERICAN ENERGY HOLDINGS COMPANY By:  

/s/ Gregory E. Abel

Name:   Gregory E. Abel Title:   President and Chief Executive Officer